—In an action to recover damages for false arrest and malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated December 3, 1998, which granted the motion of the defendant Dawn Gray to dismiss the complaint pursuant to CPLR 3216 insofar as asserted against her, and denied his cross motion for leave to file a note of issue nunc pro tunc.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contentions, the Supreme Court providently exercised its discretion in rejecting the plaintiffs belated motion for leave to file a note of issue and dismissing this action (see, CPLR 3216 [a]; see, Baczkowski v Collins Constr. Co., 89 NY2d 499; Davies v Slotkin, 251 AD2d 533). The plaintiffs conclusory assertions of law office failure were insufficient to excuse his delay of almost one year in complying with the court’s order directing the filing of a note of issue (see, Rudy v Chasky, 260 AD 2d 625; Kourtsounis v Chakrabarty, 254 AD2d 394; Van Kleeck v Horton Mem. Hosp., 251 AD2d 494). Furthermore, the plaintiff did not serve an affidavit of merit in opposition to the defendants’ motion or in support of his cross motion to restore the matter to the trial calendar, and he did not otherwise demonstrate the merit of his action (see, Garrett v Martin, 264 AD2d 381; Ibekweh v Wims, 258 AD2d 276; Russo v Automotive Rentals, 247 AD2d 603).
The plaintiffs remaining contentions are without merit. S. *262Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.